UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Under Rule 14a-12 Hampden Bancorp, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transaction applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total fee paid: N/A [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: 1) Amount previously paid: N/A 2) Form, Schedule or Registration Statement No: N/A 3) Filing party: N/A 4) Date Filed: N/A October 2, 2013 To the Stockholders of Hampden Bancorp, Inc.: You are cordially invited to attend the Annual Meeting of Stockholders of Hampden Bancorp, Inc. to be held on Tuesday, November 5, 2013, at 10:00 a.m. Eastern Time, at the Sheraton Springfield Monarch Place Hotel, Springfield, MA 01144. At the Annual Meeting, you will be asked to: (i) elect four directors, each to serve for a three-year term, (ii) ratify the appointment of Wolf & Company, P.C. as our independent registered public accounting firm for the year ending June 30, 2014, (iii) approve a non-binding advisory vote on the compensation of our named executive officers, as disclosed in this proxy statement, (iv) to vote on an advisory basis on the frequency of holding an advisory vote on the compensation of our named executive officers, , and (v)transact such other business as may properly come before the Annual Meeting or any adjournments of the Annual Meeting. For the reasons set forth in the Proxy Statement, including their role in helping guide the Company through our conversion to stock form and a severe economic downturn, the Board of Directors unanimously recommends a vote “FOR” the election of Thomas R. Burton, Arlene Putnam, Richard D. Suski and Linda Silva Thompson.The Board of Directors also unanimously recommends a vote “FOR” the ratification of the appointment of Wolf & Company, P.C., as our independent registered public accounting firm for the year ending June 30, 2014, “FOR” the compensation of our named executive officers, as disclosed in the proxy statement, and “FOR” holding the advisory vote on executive compensation EVERY YEAR. Your vote will be especially important at this year’s Annual Meeting of Stockholders because the Company has received notice that Johnny Guerry and a fund he controls, MHC Mutual Conversion Fund, L.P. (together, the “Clover Group”), intend to nominate two directors for election to the Company’s Board of Directors.The Board of Directors strongly urges you to support the Hampden Bancorp Board of Directors’ nominees included on the BLUE proxy card. In addition, the Clover Group has indicated it will present a proposal at the Annual Meeting requesting that the Board of Directors explore avenues to enhance shareholder value through an extra-ordinary transaction (defined here as a transaction not in the ordinary course of business operations) including, but not limited to, selling or merging Hampden Bancorp with another institution.Accordingly, the proposal is included in the Proxy Statement.The Board of Directors unanimously recommends that you vote “AGAINST” this proposal. As an integral part of the Annual Meeting, we will report on the operations of the Company.Directors and officers of the Company, as well as representatives of Wolf & Company, P.C., the Company’s independent registered public accounting firm, will be present to respond to any questions that our stockholders may have. You may have received a communication from the Clover Group, asking you to return their white proxy card.We urge you to not sign and return the white proxy card.Please return the enclosed BLUE proxy card and discard the white proxy card from the Clover Group.If you have already returned the white proxy card from the Clover Group, we urge you to change your vote by simply signing, dating and returning the enclosed BLUE proxy card.Only the latest dated proxy card you submit will be counted. It is important that your shares be represented at the Annual Meeting. Whether or not you plan to attend the Annual Meeting and regardless of the number of shares you own, you are requested to promptly sign and date the enclosed BLUE proxy card and return it in the enclosed envelope, vote by telephone or on the Internet using the instructions on the BLUE proxy card. Returning a proxy card or voting by telephone or on the Internet will not deprive you of your right to attend the Annual Meeting and vote your shares in person. If you attend the meeting and prefer to vote in person, you may do so.If your shares are held in street name by a broker, your broker will include a voting instruction card with this proxy statement. We strongly encourage you to vote your shares by following the instructions provided on the voting instruction card. Sincerely, Glenn S. Welch Chief Executive Officer and President IMPORTANT Your vote is important. No matter how many shares you own, we urge you to please vote FOR the election of the nominees nominated by the Board of Directors and FOR proposals 2,3, and 4, and AGAINST proposal 5. In addition to voting by mail, phone and Internet voting is available. Simply follow the instructions on the enclosed BLUE proxy card (or voting instruction card from your broker if you hold shares in street name through a broker). In addition, we ask that you do not return any proxy card you may receive from the Clover Group. If you have questions or need assistance voting your shares please contact: D.F. King & Co., Inc. 48 Wall Street New York, NY 10005 Banks and brokers: 212-269-5550 Shareholders call toll-free: 1-800-735-3591 Email: info@dfking.com HAMPDEN BANCORP, INC. 19 Harrison Ave. Springfield, MA 01102 (413) 736-1812 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD NOVEMBER 5, 2013 NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders of Hampden Bancorp, Inc. will be held on Tuesday, November 5, 2013, at 10:00 a.m. Eastern Time, at the Sheraton Springfield Monarch Place Hotel, Springfield, MA 01144 for the following purposes, all of which are more completely set forth in the accompanying Proxy Statement: 1. To elect four directors to serve for a term of three years expiring in 2016; 2. To ratify the appointment of Wolf & Company, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending June 30, 2014; 3. To approve by an advisory vote the compensation of our named executive officers, as disclosed in this proxy statement; 4. To approve by an advisory vote the frequency of holding an advisory vote on compensation of our named executive officers; 5. To consider and vote upon, if properly presented at the Annual Meeting, a stockholder proposal requesting the Board of Directors explore avenues to enhance shareholder value through an extra-ordinary transaction (defined here as a transaction not in the ordinary course of business operations) including, but not limited to selling or merging Hampden Bancorp with another institution;and 6. To transact such other business as may properly come before the Annual Meeting and any adjournments of the meeting. Any action may be taken on the foregoing proposal at the Annual Meeting on the date specified above, or on any date or dates to which the Annual Meeting may be adjourned.Stockholders of record at the close of business on September 16, 2013 are entitled to notice of and to vote at the Annual Meeting and at any adjournments of the meeting. By Order of the Board of Directors Glenn S. Welch Chief Executive Officer and President Springfield, MA October 2, 2013 PLEASE TAKE THE TIME TO VOTE, WHETHER YOU PLAN TO ATTEND THE MEETING OR NOT, BY PROMPTLY SIGNING, DATING AND MAILING THE ENCLOSED BLUE PROXY CARD IN THE ENCLOSED ENVELOPE.Alternatively, you may vote by telephone or on the Internet by following the instructions included with the BLUE proxy card. Any proxy given may be revoked by you in writing or in person at any time prior to its exercise. HAMPDEN BANCORP, INC. 19 Harrison Ave. Springfield, MA 01102 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS November 5, 2013 This Proxy Statement is furnished to stockholders of Hampden Bancorp, Inc. (the “Company’’ or “Hampden Bancorp”) in connection with the solicitation of proxies on behalf of the Board of Directors to be used at the 2013 Annual Meeting of stockholders (the “Annual Meeting’’) and any adjournments of the Annual Meeting. The Annual Meeting will be held at the Sheraton Springfield Monarch Place Hotel, Springfield, MA 01144, on November 5, 2013 at 10:00 a.m. Eastern Time. On or about October 2, 2013, we began sending this Proxy Statement, the attached Notice of Annual Meeting of Stockholders and the enclosed proxy card to all stockholders entitled to vote at the Annual Meeting.Although not part of this Proxy Statement, we are also sending, along with this proxy statement, our 2013 annual report, which includes our financial statements for the fiscal year ended June 30, 2013. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on November 5, 2013.This Proxy Statement and our 2013 Annual Report to security holders are available for viewing, printing and downloading at http://www.cfpproxy.com/6120. You may have received a communication from Johnny Guerry and a fund he controls, MHC Mutual Conversion Fund, L.P. (together, the “Clover Group”), asking you to return their white proxy card.We urge you to not sign and return the white proxy card.Please return the enclosed BLUE proxy card and discard the white proxy card from the Clover Group.If you have already returned the white proxy card from the Clover Group, you may change your vote by promptly signing, dating and returning the enclosed BLUE proxy card, or voting by telephone or on the internet using the instructions on the BLUE proxy card.Only the latest dated proxy card you submit will be counted. The Annual Meeting has been called for the following purposes: (i) to elect four directors, each to serve for a three-year term (Proposal 1); (ii) to ratify the appointment of Wolf & Company, P.C. as our independent registered public accounting firm for the year ending June 30, 2014 (Proposal 2); (iii) to approve an advisory vote on the compensation of our named executive officers (Proposal 3); (iv) to approve an advisory vote on the frequency of holding an advisory vote on the compensation of our named executive officers (Proposal 4); (v) to consider and vote upon, if properly presented at the Annual Meeting, a stockholder proposal requesting that the Board of Directors explore avenues to enhance shareholder value through an extra-ordinary transaction (defined here as a transaction not in the ordinary course of business operations) including, but not limited to selling or merging Hampden Bancorp with another institution (Proposal 5);and (vi) to transact such other business as may properly come before the Annual Meeting and any adjournments of the Annual Meeting. The Board of Directors recommends that you vote as follows: ● “FOR” the election of the Company’s nominees for director; ● “FOR” the ratification of the selection of Wolf & Company as our independent registered public accounting firm for our fiscal year ending June 30, 2014; ● “FOR” the compensation of our named executive officers, as disclosed in this proxy statement; ● “FOR” holding an advisory vote on the compensation of our named executive officers EVERY YEAR and ● “AGAINST” the stockholder proposal set forth below. 1 The proxies solicited hereby, if properly executed and returned to us and not revoked prior to their use, will be voted in accordance with the instructions contained therein by the persons named in the proxy, who have been duly appointed by the Board of Directors to vote such proxies. Unless contrary instructions are given, each proxy will be voted FOR the election of all of the nominees of the Board of Directors, FOR the ratification of the appointment of Wolf & Company, P.C. as Hampden Bancorp’s independent registered public accounting firm, FOR the compensation of our named executive officers, as disclosed in this proxy statement; FOR holding an advisory vote on the compensation of our named executive officers every year, and AGAINST the stockholder proposal set forth below. Except for procedural matters incident to the conduct of the Annual Meeting, the Board of Directors does not know of any matters other than those described in the Notice of Annual Meeting of Stockholders that are to come before the Annual Meeting. If any other matters are properly brought before the Annual Meeting, the person appointed to vote the proxies will vote the shares represented by the proxies on such matters as determined by a majority of our Board of Directors. The securities which can be voted at the Annual Meeting consist of shares of our common stock, par value $0.01 per share (the “Common Stock’’), with each share entitling its owner to one vote on each matter presented. Only stockholders who owned our common stock at the close of business on September 16, 2013, which has been fixed by the Board of Directors as the record date, are entitled to vote at the Annual Meeting. The number of shares of Common Stock issued and outstanding on September 16, 2013 was 5,640,444. Stockholders’ votes will be tabulated by the person appointed by the Board of Directors to act as inspector of election of the Annual Meeting. The presence, in person or by proxy, of the holders of a majority of the Common Stock issued and outstanding and entitled to vote at the Annual Meeting is necessary to constitute a quorum at the Annual Meeting.Under our Bylaws, directors are elected by a plurality of the votes cast by the shares of Common Stock entitled to vote in the election. Unless otherwise required by law or our Certificate of Incorporation or Bylaws, any other matter put to a stockholder vote will be decided by the affirmative vote of a majority of the votes cast, either in person or by proxy, at the Annual Meeting. Revocation of Proxies.Any stockholder giving a proxy has the power to change or revoke it any time before it is exercised by (i) delivering to the Chief Financial Officer of the Company (Robert Massey, CFO, SVP and Treasurer, Hampden Bancorp, Inc., 19 Harrison Ave, Springfield, MA, 01102) written revocation of the proxy, (ii) submitting a duly executed proxy bearing a later date, (iii) re-voting by Internet or by telephone or (iv) appearing at the Annual Meeting and voting in person. Proxies solicited hereby may be exercised only at the Annual Meeting and any adjournments of the Annual Meeting and will not be used for any other meeting. Voting Procedures and Method of Counting Votes. Whether you plan to attend the Annual Meeting or not, we urge you to vote by proxy.All shares represented by valid proxies that we receive through this solicitation, and that are not revoked, will be voted in accordance with your instructions on the proxy card or as instructed via Internet or telephone.You may specify whether your shares should be voted for or withheld for each nominee for director, whether your shares should be voted for one year, two years, three years or abstain with respect to the frequency of voting on the compensation of our named executive officers, and whether your shares should be voted for, against or abstain with respect to each of the other proposals.If you properly submit a proxy without giving specific voting instructions, your shares will be voted in accordance with the Board of Directors’ recommendations as noted above.Voting by proxy will not affect your right to attend the annual meeting.If your shares are registered directly in your name through our stock transfer agent, Registrar & Transfer Company, or you have stock certificates registered in your name, you may vote: ● By mail.If you received a proxy card by mail, you can vote by mail by completing, signing, dating and returning the proxy card as instructed on the card. If you sign the proxy card but do not specify how you want your shares voted, they will be voted in accordance with the Board of Directors’ recommendations as noted above. ● By Internet or by telephone.Follow the instructions included in the proxy card to vote by Internet or telephone. ● In person at the meeting.If you attend the meeting, you may deliver a completed proxy card in person or you may vote by completing a ballot, which will be available at the meeting. 2 Telephone and Internet voting facilities for stockholders of record will be available 24 hours a day and will close at 3:00 a.m. Eastern Time on November 5, 2013. If your shares are held in “street name” (held in the name of a bank, broker or other holder of record), you will receive instructions from the holder of record.You must follow the instructions of the holder of record in order for your shares to be voted.Telephone and Internet voting also will be offered to stockholders owning shares through certain banks and brokers.IF YOUR SHARES ARE NOT REGISTERED IN YOUR OWN NAME AND YOU PLAN TO VOTE YOUR SHARES IN PERSON AT THE ANNUAL MEETING, YOU SHOULD CONTACT YOUR BROKER OR AGENT TO OBTAIN A LEGAL PROXY OR BROKER’S PROXY CARD AND BRING IT TO THE ANNUAL MEETING IN ORDER TO VOTE. You may receive more than one proxy card if you hold shares of our common stock in more than one account, which may be in registered form or held in street name. Please vote in the manner described above for each account to ensure that all of your shares are voted. Certain regulations do not allow your bank, broker or other nominee to vote your uninstructed shares on certain matters. Therefore, if you hold your shares in street name it is critical that you cast your vote if you want your vote to be counted for the election of directors (Proposal 1), any matters related to executive compensation (Proposals 3 and 4)orthe stockholder proposal (Proposal 5). In the past, if you held your shares in street name and you did not indicate how you wanted your shares voted on routine matters, such as the election of directors, your bank, broker or other nominee was allowed to vote your shares on your behalf in the election of directors as it felt appropriate. Thus, if you hold your shares in street name and you do not instruct your bank, broker or other nominee how to vote in the election of directors or any matters related to executive compensation, no votes will be cast on these proposals on your behalf. With respect to the election of the directors, the BLUE proxy card provided by the Board of Directors enables a stockholder to vote either “FOR” all of the nominees, “WITHHOLD” your vote from all of the nominees or “WITHHOLD” your vote form any one or more of the nominees. Votes that are withheld will not be included in the vote tally for the election of the directors. The nominees for director who receive the most votes (also known as a “plurality” of the votes cast) will be elected.Votes that are withheld will not be included in the vote tally for the election of the directors.Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name for the election of the directors.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes will have no effect on the results of this vote. As to the ratification of Wolf & Company, P.C. as our independent registered public accounting firm, the affirmative vote of a majority of the votes cast either in person or by proxy at the Annual Meeting is required to ratify the selection of our independent registered public accounting firm. Abstentions will have no effect on the results of this vote. Brokerage firms have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.If a broker does not exercise this authority, such broker non-votes will have no effect on the results of this vote.We are not required to obtain the approval of our stockholders to select our independent registered public accounting firm.However, if our stockholders do not ratify the selection of Wolf & Company, P.C. as our independent registered public accounting firm for the fiscal year ending June 30, 2014, our Audit Committee of our Board of Directors will reconsider its selection. With respect to the advisory vote on the compensation of our named executive officers, as described in this Proxy Statement, a stockholder may vote “FOR” the proposal, vote “AGAINST” the proposal or “ABSTAIN” from voting on the proposal. The affirmative vote of a majority of the votes cast either in person or by proxy at the Annual Meeting is required to approve this proposal. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes, as well as abstentions, will have no effect on the results of this vote.Although the advisory vote is non-binding, the Compensation Committee and the Board of Directors will review the voting results and take them into consideration when making future decisions regarding executive compensation. 3 With respect to the advisory vote on the frequency of holding an advisory vote on the compensation of our named executive officers — every year, every two years or every three years —a stockholder may vote “FOR EVERY YEAR,” “FOR EVERY TWO YEARS,” “FOR EVERY THREE YEARS” or “ABSTAIN” from voting on the proposal. The period receiving the majority of votes cast will be the frequency approved by our stockholders. However, because this vote is advisory and non-binding, if none of the frequency options receive a majority of the votes cast, the option receiving the greatest number of votes will be considered the frequency recommended by our stockholders. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes, as well as abstentions, will have no effect on the results of this vote.Although the advisory vote is non-binding, the Compensation Committee and the Board of Directors will review the voting results and take them into consideration when making future decisions regarding the frequency of holding an advisory vote on the compensation of our named executive officers. With respect to the stockholder proposal requesting that the Board of Directors explore avenues to enhance shareholder value through an extra-ordinary transaction (defined here as a transaction not in the ordinary course of business operations) including, but not limited to selling or merging Hampden Bancorp with another institution, a stockholder may vote “FOR” the proposal, vote “AGAINST” the proposal or “ABSTAIN” from voting on the proposal. The affirmative vote of a majority of the votes cast either in person or by proxy at the Annual Meeting is required to approve this proposal. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name on this proposal.As a result, any shares not voted by a customer will be treated as a broker non-vote.Such broker non-votes, as well as abstentions, will have no effect on the results of this vote. IF YOU HAVE ALREADY RETURNED A WHITE PROXY CARD TO THE CLOVER GROUP, WE URGE YOU TO CHANGE YOUR VOTE BY SIGNING, DATING AND RETURNING THE ENCLOSED BLUE PROXY CARD TO SUPPORT THE BOARD OF DIRECTORS’ NOMINEES. Solicitation of Proxies. We will pay all costs of soliciting proxies for the Annual Meeting. We will also reimburse brokerage firms and other custodians, nominees and fiduciaries for reasonable expenses incurred by them in sending proxy materials to our beneficial owners. Additionally, Hampden Bancorp’s directors, officers and other employees may solicit proxies by mail, personally, by telephone, by press release or by electronic means. None of these persons will receive additional compensation for these activities.Appendix A to this Proxy Statement sets forth information relating to the Company’s directors and executive officers who are considered “participants” in our solicitation under the rules of the Securities and Exchange Commission (the “SEC”). We have also engaged D.F. King & Co. to act as our proxy solicitor in connection with the proposals to be acted upon at our annual meeting. D.F. King & Co. expects that approximately 35 of its employees will assist in the solicitation.Pursuant to our agreement with D.F. King & Co., D.F. King & Co. will, among other things, provide advice regarding proxy solicitation issues and solicit proxies from our stockholders on our behalf in connection with the annual meeting. For these services, we will pay a fee of approximately $90,000. As a result of the actions by the Clover Group, we estimate we may incur approximately $300,000 of expense in furtherance of, and in connection with, this contested solicitation.These fees are in excess of those normally spent by us for an Annual Meeting, and include attorney fees, public relations fees, and printer costs incurred in connection with the preparation and filing of preliminary proxy materials with the SEC, the preparation of additional proxy materials, and the fees of D.F. King.We estimate that approximately $130,000 of additional expense has been incurred to date.However, this estimate does not include the costs represented by salaries and wages of officers and other employees of the Company engaged in the solicitation process, costs we would normally incur in an uncontested director election or any costs associated with any potential litigation that may arise in connection with the proxy solicitation.Furthermore, the actual amount of additional expense we may incur could be materially different from what we currently estimate, depending on possible actions that might be taken by the Clover Group in connection with this proxy contest. 4 Householding of Annual Disclosure Documents.Only one copy of this Proxy Statement and our 2013 Annual Report is being sent to an address shared by more than one stockholder. This practice, known as "householding," is designed to reduce our printing and mailing costs. If any stockholder residing at such an address wishes to receive a separate copy of this Proxy Statement or our 2013 Annual Report, he or she may contact the Company's Chief Financial Officer at Hampden Bancorp, Inc., Attn: Robert Massey, CFO, SVP and Treasurer, 19 Harrison Ave., Springfield, MA 01102. Any such stockholder may also contact the CFO using the above contact information if he or she would like to receive separate Proxy Statements and Annual Reports in the future. If you are receiving multiple copies of Proxy Statements and Annual Reports, you may request householding in the future by contacting the CFO using the above contact information. Participants in Hampden Bank Employee Stock Ownership Plan. If you participate in the Hampden Bank Employee Stock Ownership Plan (the “ESOP”), you will receive vote authorization materials for each plan that will reflect all the shares that you may direct the ESOP trustee to vote on your behalf under the ESOP. Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the ESOP trustee how to vote the shares of Common Stock allocated to his or her account. The ESOP trustee, subject to the exercise of its fiduciary duties, will vote all unallocated shares of Hampden Bancorp Common Stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions. The deadline for returning your voting instructions to the ESOP trustee is October 22, 2013. ELECTION OF DIRECTORS (Proposal 1) The Board of Directors currently consists of 10 members, classified into three classes as follows: Stanley Kowalski, Jr., Mary Ellen Scott, and Glenn S. Welch constitute a class with a term ending in 2014 (the “Class I directors”); Judith E. Kennedy, Richard J. Kos, and Kathleen O’Brien Moore constitute a class with a term ending in 2015 (the “Class II directors”); and Thomas R. Burton, Arlene Putnam, Linda Silva Thompson, and Richard D. Suski constitute a class with a term which expires at the upcoming Annual Meeting (the “Class III directors”).At each Annual Meeting of Stockholders, directors are elected for a full term of three years to succeed those directors whose terms are expiring. On February 5, 2013, the Board of Directors voted to set the size of the Board of Directors at 10 members. On September 10, 2013, the Board of Directors voted to nominate Thomas R. Burton, Arlene Putnam, Linda Silva Thompson, and Richard D. Suski for election at the Annual Meeting for a term of three years to serve until the 2016Annual Meeting of Stockholders, and until their respective successors are elected and qualified.The Class I directors (Stanley Kowalski, Jr., Mary Ellen Scott, and Glenn S. Welch) and the Class II directors (Judith E. Kennedy, Richard J. Kos, and Kathleen O’Brien Moore) will serve until the Annual Meetings of Stockholders to be held in 2014 and 2015, respectively, and until their respective successors have been elected and qualified. Unless authority to vote for any of these nominees is withheld, the shares represented by the enclosed proxy will be voted FOR the election of Thomas R. Burton, Arlene Putnam, Linda Silva Thompson, and Richard D. Suski. Each nominee has consented to being named in this Proxy Statement and to serve as a director if elected. In the event that either nominee becomes unable to serve, the shares represented by the enclosed proxy will be voted for the election of such other person as the Board of Directors may recommend in his or her place.We have no reason to believe that any nominee will be unable to serve as a director. The nominees for director who receive the most votes (also known as a “plurality” of the votes cast) will be elected. You may vote either FOR all of the nominees, WITHHOLD your vote from all of the nominees or WITHHOLD your vote form any one or more of the nominees. Votes that are withheld will not be included in the vote tally for the election of the directors. Brokerage firms do not have authority to vote customers’ unvoted shares held by the firms in street name for the election of directors. As a result, any shares not voted by a customer will be treated as a broker non-vote. Such broker non-votes will have no effect on the results of this vote. The Board Of Directors Unanimously Recommends The Election Of Thomas R. Burton, Arlene Putnam, Linda Silva Thompson, and Richard D. Suski As Directors. 5 Information as to Nominees and Other Directors The following table lists our Board of Directors’ nominees for election as directors and our current directors. Also in the table is each person’s age as of June 30, 2013, the periods during which that person has served as one of our directors, and positions currently held with us. Director Nominees for a Three-Year Term: Age at June 30, 2013 Hampden Bank Director Since Expiration of Term Position Thomas R. Burton, CPA 66 Director Linda Silva Thompson 53 Director Richard D. Suski, CPA 72 Director Arlene Putnam 66 Director Continuing Directors: Stanley Kowalski, Jr., PhD 72 Director Mary Ellen Scott 69 Director Glenn S. Welch 51 President, Chief Executive Officer and Director Judith E. Kennedy 75 Director Richard J. Kos., Esq. 60 Chairman of the Board of Directors Kathleen O’Brien Moore 59 Director Biographical Information The business experience and education of each of our directors is set forth below. The biographies of each of the nominees and continuing board members below contain information regarding the person’s business experience, public directorships held within the last five years and the experiences, qualifications, attributes or skills that caused the Governance and Nominating Committee and the Board of Directors to determine that the person should serve as a director at the time of filing this Proxy Statement. Each director is also a director of Hampden Bank, a wholly-owned subsidiary of the Company (“the Bank”). Other than Richard D. Suski and Linda Silva Thompson, all of the nominees and directors continuing in office are long-time residents of the communities served by the Company and its subsidiaries and some of such individuals have operated, or currently operate, businesses located in such communities. As a result, each nominee and director continuing in office has significant knowledge of the businesses that operate in the Company’s market area, an understanding of the general real estate market, values and trends in such communities and an understanding of the overall demographics of such communities. Additionally, as residents of such communities, each nominee and continuing director has direct knowledge of the trends and developments occurring in such communities. As the holding company for a community banking institution, the Company believes that the local knowledge and experience of its directors assists the Company in assessing the credit and banking needs of its customers, developing products and services to better serve its customers and assessing the risks inherent in its lending operations, and provides the Company with greater business development opportunities. As local residents, our nominees and directors are also exposed to the advertising, product offerings and community development efforts of competing institutions which, in turn, assists the Company in structuring its marketing efforts and community outreach programs. 6 Thomas R. Burton, CPA, CGMA, served as the Chief Executive Officer of Hampden Bancorp and the Bank and its predecessors from 1994until his retirement inDecember 2012. He also served as the President of Hampden Bancorp and the Bank and its predecessors from 1994 to 2011. Prior to that, he was a managing partner at KPMG LLP. Mr. Burton has a Bachelor of Science degree from Western New England University. Mr. Burton has been actively involved in professional organizations and is a member of the American Institute of Certified Public Accountants and the Connecticut and Massachusetts Societies of Certified Public Accountants, where he served as Chairman of the Massachusetts Society Bank Accounting Committee.He has spoken at a variety of programs sponsored by America’s Community Bankers, Massachusetts Bankers Association and the Bank Administration Institute.Mr. Burton previously served as a member of the Board of Directors and Chairman of the Affiliated Chamber of Commerce of Greater Springfield, and is currently a member of the Board of Trustees and Chairman of the Audit Committee and previously served as a Chairman of the Board of Western New England University and is currently Director and Chairman of the Audit Committee of the Bankers’ Bank Northeast and Treasurer of Baystate Academy Charter Public School. He has also served on numerous of boards of non-profit organizations during his tenure at Hampden Bank and KPMG.Mr. Burton’s extensive banking experience and knowledge of local markets enhances the breadth of experience of the Board. Mr. Burton has served as a director of the Company since January 2007 and as a director of the Bank since 1994. Linda Silva Thompson became the Dean of the School of Business & Accounting at Monroe College in the Bronx, NY in June 2012 after serving as the Chairperson of the business department since 2008. Prior to that, she served as an adjunct faculty member at Springfield Technical Community College in Springfield, MA from 2003 to 2004, as well as a managing partner at Mitchell, Myhre, & Silva Realty, Inc. from 1988 to 2006. Ms. Silva Thompson has a Master of Science in Communication & Information Management from Bay Path College and a Master of Philosophy from The New School. She is a licensed residential and commercial real estate sales broker in Massachusetts, New York, and Pennsylvania. She is accredited to manage Massachusetts Housing Finance Agency and US Department of Housing and Urban Development properties.She has served as a board member and trustee of the Springfield Technical Community College Assistance Corporation and the Community Foundation of Western Massachusetts. Ms. Silva Thompson provides the board with the experience and perspective of a successful business partner in our markets and brings knowledge to the Board concerning the local real estate market. Ms. Silva Thompson has served as a director of the Company since January 2007 and as a director of the Bank since 2005. Richard D. Suski, CPA, is a retired principal of RDS Associates, a sole proprietorship providing business accounting / consulting services; a position he held from 1991 through 2005. Prior to that, he was Partner-in-Charge of Financial Institutions of the Hartford Office of KPMG LLP.Mr. Suski has a Bachelor of Science from the University of Connecticut. He is a member of the American Institute of Certified Public Accountants and the Connecticut Society of Certified Public Accountants. He is currently a board member of the SBM Charitable Foundation, Inc. He has held prior board member positions with Savings Bank of Manchester, First Federal Savings – East Hartford, MidConn Bank, and The Federal Savings Bank. As a certified public accountant and through his prior employment and director experiences, Mr. Suski provides knowledge and experience to the board in areas such as financial statement preparation, public reporting and prior participation in public company boards and committees. He serves as the Company’s Audit Committee Chair and is designated as the audit committee financial expert.Mr. Suski has served as a director of the Company and the Bank since August 2007. Arlene Putnam started a commercial real estate consulting firm, Putnam Associates, LLC in 2010. She has held consulting positions at The City of Springfield, the UMASS Memorial Hospital and the Eastfield Mall. She was also the VP, General Manager of the Eastfield Mall. Prior to that, she served as a vice president and director of retail operations for Mountain Development Corp. from 2001 to 2009. Ms. Putnam has a Bachelor of Science in Business Administration from Western New England University. She is past Chair of the Affiliated Chamber of Commerce of Greater Springfield and now a member of the Springfield Chamber Board of Directors, a member of the board of directors of the Spirit of Springfield, a member of the Board of Directors of the United Way of Pioneer Valley and a member of the Board of Directors and Treasurer of the Mason Wright Foundation. Ms. Putnam provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Ms. Putnam has served as a director of the Company and the Bank since November 2007. 7 Stanley Kowalski, Jr., Ph.D., is the Chief Financial Officer of Flodesign, Inc., a position he has held since 2008. Prior to that, he served as the Dean of the School of Business of Western New England University in Springfield, Massachusetts from 1979 to 2006. He has a PhD in Economics from the University of Massachusetts. He has served as a member of the advisory committee of Flodesign Wind Turbine, Inc. He has served as a board member of the Greater Springfield Chamber of Commerce, Plan for Progress, Boy Scouts of Pioneer Valley, and the New England Business Deans Association. Dr. Kowalski provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Dr. Kowalski has served as a director of the Company since January 2007 and as a director of the Bank since 1995. Mary Ellen Scott is Chief Executive Officer and owner of United Personnel Services, Inc. in Springfield, MA, founded in 1984.Ms. Scott has an Associates Degree in Business from Cardinal Cushing College.She is currently a member of the board and past chairman of the Springfield Symphony Orchestra, past President of the Springfield Chamber of Commerce, a trustee of the Western MA Economic Development Council, and board member of the Springfield Museums.Ms. Scott provides the board with the experience and perspective of a successful business owner in our markets and has strong ties to the local community.Ms. Scott has served as a director of the Company since January 2007 and as a director of the Bank since 2000. Glenn S. Welch has served as the President and Chief Executive Officer of Hampden Bancorp and Hampden Bank since January 2013. He served as the President and Chief Operating Officer from January 2012 to December 2012. Prior to that, he served as the Company’s Executive Vice President since 2006 and as the Senior Vice President and Division Executive for Business Banking of Hampden Bank since 2001. Prior to joining Hampden, he served as Vice President, Middle Market Group at Fleet Bank. He is a graduate of Western New England University and earned his MBA from the University of Massachusetts. He was a past chair and currently serves as a board member of the Affiliated Chambers of Commerce of Greater Springfield (ACCGS), Chairman of the Board of the Scibelli Enterprise Center, member of the Western New England University Business Advisory Board, board member of DevelopSpringfield, board member of HAP Housing, board member of the Economic Development Council, and a participant in the City 2 City project. Mr. Welch’s extensive banking experience and knowledge of local markets enhances the breadth of experience of the Board. Mr. Welch has served as a director of the Company and Bank since January 2012. Judith E. Kennedy is retired as a Literacy Fellow at the New York Institute for Special Education, a position she held from 2002 through 2005. Prior to that, she served as a Principal for the Springfield public school system. She has a Masters Degree in Education from Westfield State University, and she has served as a board member of the Springfield South End Community Council. Ms. Kennedy provides the board with knowledge and understanding of the Springfield marketplace and has strong ties to the local community. Ms. Kennedy has served as a director of the Company since January 2007 and as a director of the Bank since 1977. Richard J. Kos, Esq. has been an attorney at the firm of Egan, Flanagan & Cohen, P.C. since 2004 and is a partner of the firm. Prior to that, he had been in private practice since 1978 and he was Mayor of the City of Chicopee, Massachusetts from 1997 to 2004. Mr. Kos has a Bachelor of Arts degree in Economics from Amherst College, and a Law degree from Suffolk University Law School. He currently serves as a Trustee of Our Lady of the Elms College, past Chairman of the Board of the Chicopee Chamber of Commerce, a member of the Board of Incorporators of the Mason Wright Foundation of Springfield, MA and a member of the Board of Directors of the Regional Employment Board also located in Springfield, MA. He has held prior directorships with the Pioneer Valley Red Cross, the Polish National Credit Union, Providence Place, the Economic Development Council, and the Westover Metropolitan Development Corporation. He had been an incorporator of Chicopee Savings Bank. Mr. Kos provides the board with knowledge and understanding of the greater Springfield marketplace and has strong ties to the local community. As a board member Mr. Kos has served as a director of the Company since January 2007 and as a director of the Bank since 2005. 8 Kathleen O’Brien Moore has been the Treasurer and Collector of the Town of West Springfield, MA since 1994. Prior to that, she was the director and owner of Toomey-O’Brien Funeral Home. Ms. O’Brien Moore has a Masters of Education from Springfield College. She has previously been a board member of the West Springfield Credit Union, and a trustee of the Boys & Girls Club of West Springfield. Ms. O’Brien Moore provides the board with the experience and perspective of a successful business owner in our markets and has strong ties to the local community. Ms. O’Brien Moore has served as a director of the Company since January 2007 and as a director of the Bank since 2002. Contested Election Johnny Guerry and a fund he controls, MHC Mutual Conversion Fund, L.P. (together, the “Clover Group”) has notified the Company that they intend to nominate two persons for election as directors at the Annual Meeting.Accordingly, there may be six nominees for election to the Board of Directors, but only four nominees will be elected.No other nominations of persons for election as directors of the Company were submitted to the Company pursuant to the advance notice provisions of the Company’s Bylaws. The Clover Group has indicated its intent to solicit proxies in support of its candidates.The Clover Group’s candidates have NOT been endorsed by our Board of Directors.We are not responsible for the accuracy of any information provided by or relating to the Clover Group contained in any proxy solicitation materials filed or to be filed or disseminated by, or on behalf of, the Clover Group or any other statements that the Clover Group may otherwise make. We urge you to elect the directors recommended by the Board of Directors, by completing the attached BLUE proxy card and returning it in the enclosed postage-paid envelope.The Board of Directors recommends that you DO NOT sign or return any proxy card that may be sent to you by the Clover Group or anyone else.Voting against another person’s nominees on a proxy card will revoke any previous proxy submitted by you.If you have previously submitted the white proxy card to the Clover Group, we urge you to revoke that proxy by voting in favor of the Board of Directors’ nominees by using the enclosed BLUE proxy card.Only the latest validly executed proxy that you submit will be counted. CORPORATE GOVERNANCE Meetings During fiscal year ended June 30, 2013, our Board of Directors held nine meetings. Each incumbent director attended at least 75% of the aggregate of (i) the total number of meetings of the Board of Directors held during the period that the individual served and (ii)the total number of meetings held by all committees of the Board of Directors on which the director served during the period that the individual served. Independent Directors The Board of Directors has determined that all of the members of the Board of Directors other than Mr. Welch and Mr. Burton are “independent directors” under Rule 5605 of the NASDAQ Stock Market. The Board of Directors based these determinations primarily on the review of the responses of the directors and executive officers to questions regarding employment and compensation history, affiliations and family and other relationships. Mr. Welch is not considered independent because he is an executive officer of Hampden Bancorp, Inc. and Mr. Burton is not considered independent due to his previous role as an executive officer of Hampden Bancorp, Inc. 9 Audit Committee The Audit Committee oversees our financial reporting process, the system of internal financial and accounting controls, the audit process and compliance with applicable laws and regulations. The Audit Committee reviews our annual audited consolidated financial statements, including management’s discussion and analysis and regulatory examination findings. The Audit Committee’s roles and responsibilities are set forth in the Audit Committee’s written charter and include the authority to appoint, retain and terminate the Company’s independent registered public accounting firm. The members of the Audit Committee are Mr. Suski, (Chair), Ms. Silva Thompson, and Ms. Kennedy. During the fiscal year ended June 30, 2013, the Audit Committee held six meetings. As of the date of this Proxy Statement, each of the Audit Committee members is an “independent director” under the current independence standards promulgated by the the SEC and Rule 5605 of the NASDAQ Stock Market. In addition, the Board of Directors has determined that Mr. Suski, CPA, is an “audit committee financial expert” as defined under the rules of the SEC. The Audit Committee charter is posted on our website at www.hampdenbank.com. By referring to our website, we do not incorporate the website or any portion of the website by reference into this Proxy Statement. Compensation Committee The Compensation Committee’s roles and responsibilities are set forth in the Compensation Committee’s written charter and include reviewing and recommending executive officer compensation and long-term incentive plan awards for directors and employees. The members of the Compensation Committee are Ms. Scott (Chair), Dr. Kowalski, Mr. Kos and Ms. Putnam. During the fiscal year ended June 30, 2013, the Compensation Committee held four meetings. As of the date of this Proxy Statement, each of the Compensation Committee members is an “independent director” under Rule 5605 of the NASDAQ Stock Market. Annually, our Board of Directors prepares the Chief Executive Officer’s (the “CEO”) performance appraisal and goals. The Compensation Committee also administers the Company’s 2008 Equity Incentive Plan (the “2008 Plan”). The Compensation Committee recommends the compensation for the CEO to the full Board of Directors for approval. The CEO completes direct reports’ performance appraisals and goals for our executive officers, which are then reviewed by the Compensation Committee. The CEO also presents recommendations for compensation for the executives to the Compensation Committee, which is provided to the full Board of Directors for approval. For a further discussion on the Compensation Committee’s processes and procedures, see “Executive Officer and Director Compensation—Compensation Discussion and Analysis.”The Compensation Committee charter is posted on our website at www.hampdenbank.com. The Compensation Committee has the authority to directly retain the services of independent consultants and other experts to assist in fulfilling its responsibilities. For the year ended June 30, 2013 (“fiscal 2013”), the Compensation Committee engaged an outside consultant, McLagan, Inc. (“McLagan”), to review and provide recommendations concerning the components of the Company's executive compensation program. McLagan performs services solely on behalf of the Compensation Committee and has no relationship with the Company or management except as it may relate to performing such services. As described in the CD&A under “Executive Officer and Director Compensation—Compensation Discussion and Analysis,”McLagan assists the Committee in defining the appropriate market of the Company's peer companies for executive compensation and practices and in benchmarking our executive compensation program against the peer group each year. McLagan also assists the Committee in benchmarking our director compensation program and practices against those of our peers. The Compensation Committee has assessed the independence of McLagan pursuant to SEC rules and the corporate governance rules of The NASDAQ Stock Market and concluded that no conflict of interest exists that would prevent McLagan from independently representing the Compensation Committee. Governance and Nominating Committee The Board of Directors has appointed a Governance and Nominating Committee that has overall responsibility for recommending corporate governance processes and board operations for the Company. The Governance and Nominating Committee’s role and responsibilities are set forth in the Governance and Nominating Committee’s written charter and include identifying individuals qualified to become board members and recommending Board of Directors nominees for each annual meeting of stockholders, reviewing and recommending to the Board of Directors any proposed changes in the Company’s governance guidelines, and overseeing annual self-assessment evaluations of board performance and reporting such assessments annually to the Board of Directors. With respect to board vacancies, the Governance and Nominating Committee identifies the personal characteristics, skills and abilities needed to assure that the Board of Directors will provide proper governance and strategic direction and reviews the resumes of each nominee, reviews the desired set of qualifications and evaluates the nominee(s) in relationship to the needs of the Company and the Board of Directors. The current members of the Governance and Nominating Committee are Dr. Kowalski (Chair), Mr. Kos and Ms. Putnam. During fiscal 2013, the Governance and Nominating Committee held one meeting. In addition, under our present Bylaws, stockholders eligible to vote at the Annual Meeting may make nominations for directors, but only if such nominations are made pursuant to timely notice in writing to the Secretary of Hampden Bancorp. See “—Date for Submission of Stockholder Proposals for Inclusion in Proxy Statement.” As of the date of this Proxy Statement, each of the Governance and Nominating Committee members is an “independent director” under Rule 5605 of the NASDAQ Stock Market. The Governance and Nominating Committee periodically reviews the Board of Directors’ compensation and makes recommendations, when appropriate. The Governance and Nominating Committee charter is posted on our website at www.hampdenbank.com. 10 Governance and Nominating Committee Procedures Nominations by stockholders of persons for election to the Board of Directors must be made pursuant to timely notice in writing to our Secretary. To be timely, a stockholder’s notice shall be delivered or mailed to and received at our principal executive offices not less than ninety (90) days prior to the date of the meeting; provided, however, that in the event that less than one hundred (100) days’ notice or prior disclosure of the date of the meeting is given or made to stockholders, notice by the stockholder to be timely must be received not later than the close of business on the 10th day following the day on which such notice of the date of the meeting was mailed or such public disclosure was made. Such stockholder’s notice shall set forth: (1) as to each person whom such stockholder proposes to nominate for election or re-election as a director, all information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Exchange Act (including such person’s written consent to being named in the Proxy Statement as a nominee and to serving as a director if elected); and (2) as to the stockholder giving the notice (x) the name and address, as they appear on the Company’s books, of such stockholder and (y) the class and number of shares of the Company’s capital stock that are beneficially owned by such stockholder. Process for Identifying and Evaluating Nominees The process that the Governance and Nominating Committee follows to identify and evaluate individuals to be nominated for election to the Board of Directors is as follows: Identification.For purposes of identifying nominees for the Board of Directors, the Governance and Nominating Committee relies on personal contacts of the committee members and other members of the Board of Directors, as well as its knowledge of members of the communities served by Hampden Bank. The Governance and Nominating Committee will also consider director candidates recommended by stockholders in accordance with the policy and procedures set forth above. The Governance and Nominating Committee has not previously used an independent search firm to identify nominees. Diversity.While the Committee does not maintain a specific diversity policy, the Governance and Nominating Committee considers issues of diversity among its board members in identifying and considering nominees for director, and will strive where appropriate to achieve a diverse balance of backgrounds, perspectives, experience, age, gender, ethnicity and country of citizenship on the Board of Directors and its committees. Evaluation.In evaluating potential nominees, the Governance and Nominating Committee determines whether the candidate is eligible and qualified for service on the Board of Directors by evaluating the candidate under certain criteria, which are described below. If such individual fulfills these criteria, the Governance and Nominating Committee will conduct a check of the individual’s background and further assess the qualities of the prospective nominee and the contributions he or she would make to the Board. 11 Qualifications The Governance and Nominating Committee has adopted a set of criteria that it considers when it selects individuals to be nominated for election to the Board of Directors. A candidate must meet the eligibility requirements set forth in the Company’s bylaws, which include an age limitation and a requirement that the candidate not have been subject to certain criminal or regulatory actions. A candidate also must meet any qualification requirements set forth in any board or committee governing documents. If the candidate is deemed eligible for election to the Board of Directors, the Governance and Nominating Committee will then evaluate the following criteria in selecting nominees: • integrity and ethical values; • commitment to promoting the long term value of the Company and the time to do so; • absence of conflicts of interest which might impair the ability to discharge fiduciary duties; • fair and equal representation of stockholders; • achievement in business, professional, governmental, community, scientific or educational endeavor; • provide sound business judgment derived from prior experience to function effectively in an oversight role; • diversity; and • business understanding of issues facing a public company of comparable size and operations of the Company. The Committee will also consider any other additional qualifications the Governance and Nominating Committee deems relevant. With respect to nominating an existing director for re-election to the Board of Directors, the Governance and Nominating Committee will consider and review an existing director’s board and committee attendance and performance; length of board service; experience, skills and contributions that the existing director brings to the Board of Directors; and independence. Stockholder Communications to the Board of Directors We encourage stockholder communications to the Board of Directors and/or individual directors.Stockholders who want to communicate with the Board of Directors or any single director can write to: Hampden Bancorp, Inc. Chairman of the Board of Directors 19 Harrison Ave. Springfield, MA 01102 All communications received (except for communications that are primarily commercial in nature or relate to an improper or irrelevant topic) will be forwarded to the full Board of Directors. Director Attendance at Annual Meetings Our Board of Directors has adopted a policy under which each member of the Board of Directors is strongly encouraged to attend each annual meeting of our stockholders. Except for one, all of our directors attended our annual meeting of stockholders in 2012. The Board of Directors recommends that stockholders vote FOR the election of all of its director nominees. 12 Company Leadership Structure The Board of Directors believes that its current governance structure provides independent board leadership and active engagement in the Company’s activities. The Chairman of the Board is not an employee or officer of the Company and all of our non-employee directors are considered “independent” under NASDAQ rules. Board members are actively engaged in shaping the Board’s agenda and the Company’s strategy. The Company’s President and CEO is a board member and works closely with the independent directors. The Board of Directors believes this structure provides independent oversight while avoiding confusion regarding the Board of Directors’ oversight responsibilities and the day-to-day management of business operations. The role of the Chairman of the Board is to aid and assist the Board of Directors in assuring effective corporate governance in managing the affairs of the Board of Directors and the Company. Relationship Between Compensation and Risk The Company regularly reviews our compensation practices in an effort to appropriately balance short- and long-term incentives and to ensure that our compensation policies and practices are consistent with effective risk management. We believe that our current disciplined practices reflect responsible compensation, effective risk management and accountability to stockholders. Our Compensation Committee adheres to prudent practices that are designed to reward performance, both in the short and long-term, and are aimed at aligning employee and stockholder interests. The Compensation Committee considers elements of the Company’s organizational structure, management practices and compensation programs that would discourage unnecessary or excessive risk-taking. The Company’s long-term incentive awards are intended to promote accomplishment of our financial objectives over the long-term without taking undue amounts of risk. We will continue to monitor our executive compensation program to ensure that it continues to align the interest of our executives with those of our long-term stockholders while avoiding unnecessary or excessive risk. The Role of the Board in the Company’s Risk Management Process The Board of Directors, including its various sub-committees, oversees the Company’s risk management functions and processes. The major risks facing the Company are credit, market, liquidity, interest rate as well as reputation, compliance and operational risk. The Board of Directors and its various sub-committees share risk management responsibilities. Each sub-committee addresses different aspects of the Company’s overall risk management program within their areas of responsibility as enumerated in their charters and policies. The full Board of Directors approves policies which establish risk management considerations. Management has the responsibility of implementing and adhering to the established risk guidelines and goals set forth by the Board of Directors. Risk is an integral part of the Board of Directors and committee discussions and deliberations throughout the year. The Board of Directors, its various sub-committees and management regularly review assessments of the primary risks facing the Company, their relative magnitude and management’s plan for mitigating and managing these risks. The Board of Directors receives guidance on risk management issues from its General Counsel, who reports directly to the Board of Directors, as well as the management of the Company.In addition, the Board of Directors discusses risks related to the Company’s business strategy during strategic planning meetings and at other meetings as appropriate. In addition, the Audit Committee assists the Board of Directors in fulfilling its oversight responsibility relating to: (i) the integrity of the Company’s financial statements and financial reporting process and the Company’s systems of internal accounting and financial controls; (ii) the performance of the internal audit function; (iii) the annual independent audit of the Company’s financial statements and internal control over financial reporting, the engagement of the independent registered public accounting firm and the evaluation of the independent registered public accounting firm’s qualifications, independence and performance; (iv) compliance by the Company with legal and regulatory requirements; and (v) the fulfillment of the other responsibilities set forth in its charter, as adopted by the Board of Directors. 13 EXECUTIVE OFFICER AND DIRECTOR COMPENSATION Executive Officers of Hampden Bancorp, Inc. The following table sets forth certain information regarding the executive officers (“executive officers”) of Hampden Bancorp as of June 30, 2013. Name Age as of June 30, 2013 Position Glenn S. Welch 51 Chief Executive Officer, President and Director Robert A. Massey 62 Chief Financial Officer, Senior Vice President and Treasurer Luke D. Kettles 43 Senior Vice President and Chief Lending Officer Robert J. Michel 61 Senior Vice President and Division Executive for Retail and Mortgage Lending Sheryl Shinn 38 Senior Vice President and Division Executive for IT and Operations Provided below is a brief description of the principal occupation for the past five years of each of our executive officers other than Mr. Welch. For information regarding Mr. Welch, see “Election of Directors — Biographical Information.” Robert A. Massey has served as our and Hampden Bank’s Chief Financial Officer since 2008. He has served as Hampden Bank’s Senior Vice President and Treasurer since 1991. Luke D. Kettles has served as our and Hampden Bank’s Senior Vice President and Chief Lending Officer since July 2012. Prior to that, he served as Senior Vice President and Commercial Team Leader at Chicopee Savings Bank where he was employed since 2003. Robert J. Michel has served as our and Hampden Bank’s Senior Vice President and Division Executive for Retail and Mortgage Lending since 1974. Sheryl Shinn has served as our and Hampden Bank’s Senior Vice President and Division Executive for IT and Operations since 2007. Compensation Discussion and Analysis Overview Our Board of Directors, through our Compensation Committee, is responsible for establishing and administering our executive compensation program.The Compensation Committee, consisting of Mary Ellen Scott (Chair), Stanley Kowalski, Jr., Richard J. Kos, and Arlene Putnam, whom are all independent directors, annually reviews the executive compensation program and recommends to the Board of Directors for its approval appropriate modifications to the compensation packages for each of our executive officers, including specific amounts and types of compensation used. The Compensation Committee reviews recommendations from the CEO regarding compensation of the named executive officers and recommends final compensation packages to the full Board for final approval. The Compensation Committee reviews the charter at least annually to ensure that the scope of the charter is consistent with the Compensation Committee’s expected role. Under the charter, the Compensation Committee is charged with general responsibility for the oversight and administration of our compensation program. 14 For fiscal 2013, our named executive officers were Glenn S. Welch, our Chief Executive Officer and President, Luke D. Kettles, our Chief Lending Officer, and Robert J. Michel, our Senior Vice President and Division Executive for Retail and Mortgage Lending.Additionally, for fiscal 2013, Thomas R. Burton, our former Chief Executive Officer, William D. Marsh, our Senior Vice President and Division Executive for Retail Banking, and Richard L. DeBonis, our Senior Vice President and Division Executive for Marketing, qualified as named executive officers under the rules and regulations of the SEC.Mr. Burton retired as Chief Executive Officer effective December 31, 2012 and Messrs. Marsh and DeBonis left the Company effective June 6, 2013. Overall Compensation Philosophy and Guiding Principles The Compensation Committee believes that our success depends on the ability to attract and retain talented executives motivated to drive the Company’s goals and provide long-term value to our stockholders. Our compensation program is designed to link compensation with performance, taking into account competitive compensation levels in similar banks and in the markets where Hampden Bank competes for talent.Principles guiding the compensation philosophy include the following: ● Employer of Choice:We view compensation as one key to being an employer of choice in our markets, as well as being able to attract and retain key employees critical to our long-term success. ● Pay Aligned with Performance:We provide a competitive base salary combined with incentive opportunities that provide additional compensation for outstanding bank and individual performance. Accordingly, our compensation program is designed to align the executives’ efforts with the Company’s primary goals and objectives, which are intended to promote long-term business success and increased stockholder value. ● Flexibility:We recognize that the market for talent requires flexibility in compensation in order to attract qualified individuals.Salary ranges and individual compensation decisions take into account local competitive pressures and changing conditions.Furthermore, the targeted competitive position may vary depending on the type and level of position, recognizing the different recruiting conditions and relative importance of various qualifications. The Compensation Committee sets and administers the policies that govern our executive compensation programs, including various incentive stock and stock option plans; reviews compensation levels of the named executive officers; evaluates the performance of our named executive officers; and considers management succession and related matters.All decisions relating to the compensation of the named executive officers are recommended by the Compensation Committee for approval of the full Board. The policies and underlying philosophy governing our executive compensation program, as endorsed by the Compensation Committee and the Board of Directors, are designed to accomplish the following: ● Maintain a compensation program that is equitable in a competitive marketplace. ● Provide opportunities that integrate pay with the Company’s performance goals. ● Encourage achievement of strategic objectives and creation of shareholder value. ● Recognize and reward individual initiative and achievements. ● Maintain an appropriate balance in the total compensation mix. ● Allow us to compete for, retain, and motivate talented executives critical to its success. The Compensation Committee seeks to target executive compensation at levels that the Compensation Committee believes to be consistent with others in the banking industry.The Compensation Committee believes that a portion of each executive’s total compensation should be at risk based on the Company’s performance in order to motivate and reward executives to achieve the Company’s strategic goals. The named executive officers’ compensation is weighted toward programs contingent upon our level of annual and long-term performance.In general, for our named executive officers, we target base salaries that, on average, are at the 50th percentile of other banks and financial service companies of the Company’s asset size, complexity and with similar products and markets (the “peer group”).Additionally, our annual incentive bonus plan will provide additional compensation when annual goals are met or exceeded.We target incentive bonus compensation that, on average, is at the 50th percentile of other companies in our peer group.See “—Compensation Program Design” below. 15 Compensation Consultant/Role of Management The Compensation Committee has authority under its charter to engage the services of independent third party experts to assist it in reviewing and determining executive officer compensation. Pursuant to this authority, the Compensation Committee engaged McLagan, Inc. for fiscal 2013 to conduct comparative studies of our compensation for executive officers and members of our Board of Directors, and related to benchmarking chief executive officer compensation in connection with the Governance and Nominating Committee process. The CEO annually presents to the Compensation Committee, for their review and approval, his self-evaluation and an assessment of other executive officers, including each individual’s accomplishments, and individual and corporate performance relative to the approved incentive plan. The Committee has discretion to adjust the CEO’s recommendations, but generally has approved his recommendations for executive officers. Compensation Committee Activities in Fiscal 2013 The Compensation Committee met four times during fiscal 2013. We took several actions during fiscal 2013 to further adjust our executive officer compensation program and create alignment with the interests of our stockholders, which are described in detail under “ – Elements of Compensation” including engaging McLagan as compensation consultant to assess the competitiveness of the total compensation under our executive compensation program and to provide competitive guidelines for programs going forward. The compensation consultant also provided services related to chief executive officer salary benchmarking. Objectives of Our Compensation Programs Our executive officer compensation program is designed to: • Attract, retain, motivate and reward highly qualified and productive executives by providing overall compensation that is competitive with other institutions with which we compete for executive talent; • Motivate each individual to perform, to the best of his or her ability, in order to achieve targeted goals for the individual and the Company; • Improve Company performance, balancing risk-taking with fundamental concepts of safety and soundness; • Establish compensation levels that provide the greatest potential rewards for positions of greatest responsibility within a framework that is internally equitable; • Promote the long-term increase in the value of the Company by providing a portion of compensation in the form of Company common stock that vests over a period of years;and • Provide the appropriate mix of compensation that will drive superior performance and create alignment with the interests of our stockholders. 16 Compensation Program Design Cash Compensation Current cash compensation consists of base salary and incentive cash bonuses, which covers executive officers and other Company employees. Our base salary levels for executive officers are intended to be competitive with our peer group to motivate individuals to discharge the responsibilities of their position and to reflect the officer’s role, responsibilities, experience, performance and contribution to the Company’s success. Our Compensation Committee adjusts base salaries of our named executive officers annually with input from Mr.Welch. In making these adjustments, our Compensation Committee takes into account individual and Company performance; the total current and potential compensation of a given officer based on a review; the levels of compensation paid by institutions that compete with us for executive talent; and the relative level of compensation in comparison to other executive officers and to our employees. One of our executive officers, Mr. Welch, has an employment agreement with us and receives a base salary under that agreement, subject to annual review and adjustments. Use of Compensation Survey The Compensation Committee relies on peer group surveys prepared by its consultant, McLagan, to assess the competitiveness of the Company’s pay practices in the marketplace. The peer group data is used in combination with other supplemental published survey sources reflecting industry data for banks of similar size (national financial institutions with assets between $400million and $1.3billion) and for banks in our region, as well as with information relating to individual and Company performance, to help the Compensation Committee make compensation decisions. McLagan selected a peer group and benchmarked the Company’s cash compensation (base salary plus annual cash incentive compensation) against this group. The peer group consisted of 21 publicly traded financial institutions of similar asset size and regional location. The peer group consisted of: Enterprise Bancorp, Inc. Westfield Financial, Inc. Hingham Institution for Savings Beacon Federal Bancorp Inc. SI Financial Group, Inc. Chemung Financial Corp. Evans Bancorp, Inc. New England Bancshares Oneida Financial Corp. Elmira Savings Bank Naugatuck Valley Financial Corp. Salisbury Bancorp, Inc. Chicopee Bancorp, Inc. Central Bancorp, Inc. PSB Holdings, Inc. (MHC) Lake Shore Bancorp Inc. Jeffersonville Bancorp Greene County Bancorp Inc. (MHC) Pathfinder Bancorp Inc.
